Citation Nr: 0705869	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to an effective date earlier than December 
10, 2001, for the award of service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
March 1970 and from July 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In November 2005, the veteran testified at a hearing before 
the Board.  During his testimony, the veteran contended that 
an unhealed surgical scar, which is located on the midline 
portion of the abdomen, was a complication of his diabetes 
mellitus.  Thus, he asserted that the scar should be rated 
under the rating criteria for diabetes mellitus, 38 C.F.R. 
§ 4.119 Diagnostic Code 7913 (2006), as a complication of 
diabetes.  He relied on a January 2005 VA examination report, 
which indicated that one of the contributing factors in the 
nonhealing of the scar was diabetes mellitus.  However, the 
examiner specifically stated that surgical incision was 
secondary to surgery on the pancreas and it was not secondary 
to diabetes mellitus.  Consequently, the veteran's argument 
for compensation in relation to the scar is best 
characterized as an informal claim of service connection for 
a scar based on aggravation by a service-connected disability 
(diabetes mellitus).  See 38 C.F.R. § 3.310 (2006); 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006) (revision of the regulation 
effective October 10, 2006).  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus has 
required the use of oral medication and a restricted diet; a 
requirement of insulin and regulation of activities has not 
been shown.

2.  The veteran first filed a claim of service connection for 
diabetes mellitus on November 21, 2002; he has had type 2 
diabetes mellitus since 1995.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2006).

2.  An effective date of November 21, 2001, for the award of 
service connection for diabetes mellitus is warranted.  
38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.114, 3.155, 3.400, 3.816 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the issues on appeal has 
been accomplished.  Through a March 2003 notice letter, the 
RO notified the veteran and his representative of the legal 
criteria governing his claim.  In a statement of the case 
(SOC) in February 2005, the RO notified them of the evidence 
that had been considered in connection with his claim and the 
bases for the denial of his claim.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the March 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO stated that it 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letter requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  The RO told the veteran that it was still his 
responsibility to support his claim with appropriate 
evidence.  Consequently, the Board finds that the veteran has 
been put on notice to submit any pertinent evidence that he 
may possess.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Therefore, a remand of the issues 
on appeal is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in St. 
Louis, Missouri; Seattle, Washington; Buffalo, New York; and 
Canandaigua, New York.  Additionally, in January 2005, the 
veteran was provided a VA examination in relation to his 
claim, the report of which is of record.  Furthermore, as 
noted above, the veteran was afforded a hearing before the 
Board in November 2005, the transcript of which is also of 
record.  Significantly, the veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claim on appeal that need to be obtained.

II. Analysis

A. Higher Initial Rating

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's diabetes mellitus has been evaluated as 20 
percent disabling under 38 C.F.R. § 4.119 (Diagnostic 
Code 7913) (2006).  Under that code, a 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is warranted for requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119 (Diagnostic Code 7913).

A note that follows the criteria states the following:  
Evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic 
Code 7913.  Id.

The veteran and his representative contend that his diabetes 
mellitus does require regulation of activities.  They also 
assert that the veteran has experienced hypoglycemic 
reactions and that he is on a high dose of oral medication.  
As such, they argue that a higher initial rating is 
warranted.

A review of the medical evidence reveals that the veteran has 
been diagnosed with type 2 diabetes mellitus since 1995.  It 
is shown, since the effective date of the award of service 
connection, that the veteran has been required to take oral 
medication and that he has been advised to follow a 
restricted diabetic diet.  However, the evidence does not 
indicate that the veteran has been required to take insulin 
or that his activities have been or are currently regulated 
due to diabetes mellitus.  As noted, in order for a higher 40 
percent rating to be warranted, the evidence would have to 
establish that the veteran's diabetes mellitus requires 
insulin use, restricted diet, and regulation of activities.

In a January 2005 VA examination, it was reported by the 
veteran that he has not experienced ketoacidosis in relation 
to his diabetes mellitus since 1995.  Although the veteran 
reported minor incidences of hypoglycemia, he stated that he 
has never been hospitalized for hypoglycemia.  Significantly, 
the veteran related to the examiner that his primary care 
physician has not put any restrictions on his activities 
because of his diabetes mellitus.  For treatment, the veteran 
was using glyburide and metformin pills twice per day.

A review of the VA treatment records from the St. Louis VAMC 
substantiates the information in the VA examination.  A 
December 2002 progress note shows that the veteran was 
prescribed glyburide and metformin.  The note also indicates 
that he has a history of hypoglycemia.  The treatment records 
are devoid of any indication that the veteran's diabetes 
mellitus has required the use of insulin or regulation of 
activities.  

During his hearing testimony, the veteran stated that he is 
supposed to limit his activities but does not remember any 
doctor specifically regulating his activities.  Despite these 
statements, there is not any objective medical evidence of 
record indicating that he is required to regulate his 
activities due to diabetes mellitus.  In any event, the 
veteran testified that he is not required to use insulin, 
which has been corroborated by the evidence.

Due to the medical evidence demonstrating a requirement of 
oral medication and a restricted diet, the Board finds that 
an initial rating of 20 percent for the veteran's service-
connected diabetes mellitus is appropriate.  A 40 percent 
rating is not warranted as the VA treatment records, as well 
as the VA examination, do not show that the veteran has 
required the use of insulin or regulation of activities.  See 
38 C.F.R. § 4.119 (Diagnostic Code 7913).  This is so since 
the effective date of the award of service connection (which, 
as noted below is from November 21, 2001).  Because insulin 
has not been required, the Board also finds that the 
veteran's disability does not meet the criteria found in the 
higher ratings of 60 or 100 percent, as described above.

Additionally, there are no compensable complications of 
diabetes for the Board to evaluate separately.  See 38 C.F.R. 
§ 4.119 (Diagnostic Code 7319, Note 1).  The veteran has 
already been awarded service connection for peripheral 
neuropathy of the lower extremities as secondary to his 
service-connected diabetes mellitus.  This was done by a 
rating decision in December 2003 during the pendency of this 
claim.  Separate 10 percent evaluations were assigned for 
each lower extremity.  Those rating evaluations are not 
currently on appeal; thus, the Board will not address them in 
this decision.  The veteran alleges that he also has 
peripheral neuropathy of his upper extremities.  In both the 
January 2005 VA examination and a December 2003 VA peripheral 
nerve examination, a diagnosis of peripheral neuropathy of 
the upper extremities was not made.  The December 2003 
examiner diagnosed the veteran with carpal tunnel syndrome of 
the upper extremities based on an October 2000 EMG study.  
Therefore, it has not been shown that peripheral neuropathy 
of the upper extremities has been a complication of the 
veteran's service-connected diabetes mellitus.  Moreover, the 
January 2005 examination report and VA treatment records show 
that the veteran has not suffered complications of 
retinopathy or vascular disease.  Accordingly, there are no 
complications of diabetes for which the veteran is not 
already assigned a disability rating.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that diabetes mellitus reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2006).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim for a higher 
initial rating for his service-connected diabetes mellitus.  
While the Board does not doubt the sincerity of the veteran's 
belief that his disability is more severely disabling than it 
was initially rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 20 percent for diabetes 
mellitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Earlier Effective Date

The veteran was awarded service connection for diabetes 
mellitus on a presumptive basis because it is a disease 
associated with his presumed in-service exposure to certain 
herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e) (2002).  
An effective date of December 10, 2001 was assigned, which 
was one year prior to the date the RO determined that it 
received the claim.  The veteran contends that he is entitled 
to an effective date prior to December 10, 2001, for service 
connection for diabetes mellitus.  Specifically, he maintains 
that the effective date should be when he was first diagnosed 
with diabetes mellitus, which was in September 1995 at the 
Canandaigua VAMC.

Generally, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a presumptive basis, shall be the date 
or receipt of claim, or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2)(ii) (2006).  If the award of compensation is due 
to a liberalizing change in the law or an administrative 
issue, the effective date of the award shall be fixed in 
accordance with the facts, but shall not be earlier than the 
date of the change in the law.  In no event shall the 
increase be retroactive for more than one year from the date 
of application for the award or the date of administrative 
determination, whichever is earlier.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2006).  If a 
claim is reviewed at the claimant's request more than one 
year after the effective date of the law, the effective date 
of the award may be one year prior to the date of receipt of 
such request, if the veteran met all the criteria of the 
liberalizing law or issue at that time.  38 C.F.R. 
§ 3.114(a)(3).  The effective date for which diabetes 
mellitus was added to the list of presumptive diseases in 
connection with herbicide exposure is May 8, 2001.  Liesegang 
v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 
2002).

The Board notes that there is a limited exception to the 
statutory provisions governing the assignment of effective 
dates for Vietnam veterans who have a covered herbicide 
disease.  See 38 C.F.R. § 3.816 (2006).  However, the 
veteran's claim does not meet the requirements for this 
regulation to be applicable.  The veteran was not denied 
compensation for diabetes mellitus between September 25, 
1985, and May 3, 1989; the veteran's claim for service 
connection was not pending before VA on May 3, 1989, nor was 
it received by VA between May 3, 1989, and the effective date 
of the statute or regulation establishing a presumption of 
service connection for diabetes mellitus (May 8, 2001); and 
the veteran's claim was not received within one year from the 
date of his separation from service.  When none of the 
requirements is met, which is the case here, the effective 
date of the award shall be determined in accordance with 
38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

In this case, the RO determined that the veteran's claim of 
service connection for diabetes mellitus was received on 
December 10, 2002.  On that date, a signed statement from the 
veteran was received, which stated as follows: "I would like 
to file for S/C for Diabetes secondary to my service in 
Vietnam."  Service connection was granted on a presumptive 
basis and the effective date for his claim was set by the RO 
as December 10, 2001, under38 C.F.R. § 3.114(a)(3), which was 
one year prior to the date of receipt of his claim.

A review of the record reveals that the veteran filed a 
statement that is date-stamped November 21, 2002 by the St. 
Louis RO mail clerk.  In this statement the veteran, among 
other things, wrote: "Pending claims for Agent Orange 
exposure . . . 2. Type II Diabetes- 2,080 blood sugar 41/2 wk 
coma."  Although there is no evidence that a claim was 
pending at that time, the Board finds that this statement can 
be reasonably interpreted as an informal claim of service 
connection for diabetes mellitus.  An informal claim is any 
communication or action that indicates an intent to apply for 
one or more benefits with VA.  38 C.F.R. § 3.155(a) (2006).  
Here, the Board finds that the claim of service connection 
for diabetes mellitus was actually received on November 21, 
2002, rather than December 10, 2002.  Therefore, an earlier 
effective date of November 21, 2001, which is one year prior 
to the receipt of claim, is warranted.  See 38 C.F.R. 
§ 3.114(a)(3).

Although the veteran contends that he filed a claim of 
service connection even earlier, there is no indication in 
the record of such a claim.  He believes that he filed a 
claim sometime prior, but not before his September 1995 
diagnosis, possibly at a VAMC.  There are no statements that 
were submitted to the RO prior to November 21, 2002 that 
indicate an intent to apply for benefits relating to diabetes 
mellitus.  Furthermore, while the veteran has received 
treatment for diabetes mellitus at several VAMCs, treatment 
alone does not constitute a claim.  Some communication or 
action is necessary to constitute an informal claim.  
38 C.F.R. § 3.155(a).  A review of the treatment records does 
not reveal such an intent and the veteran has not pointed 
specifically to such an instance.  He has asserted that such 
an action occurred but it is not shown by the record and the 
veteran has not provided any documentation of such action.

In short, the regulation allowing for an award of service 
connection for diabetes mellitus based on a presumption of 
herbicide exposure was enacted after the discovery of the 
veteran's diabetes mellitus and over one year before the 
veteran filed his claim.  Under such circumstances, where the 
veteran did not file a claim for service connection until 
more than one year after the effective date of the change of 
law, the effective date of the award may be one year prior to 
the date of VA's receipt of claim.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114.  Here, the claim was filed on November 21, 
2002.  To that extent, an earlier effective date of 
November 21, 2001, is granted.  An effective date prior to 
November 21, 2001, is not warranted for the reasons set forth 
above.


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.

Entitlement to an effective date of November 21, 2001, for 
the award of service connection for diabetes mellitus is 
granted, subject to laws and regulations governing the 
payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


